NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERTO CARLOS RIVERA-ROJAS,                    No.    17-71104
AKA Roberto Rivera, AKA Carlos Rojas
Rivera,                                         Agency No. A095-731-936

                                Petitioner,
                                                MEMORANDUM*
 v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Roberto Carlos Rivera-Rojas, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the agency’s

particularly serious crime determination. Avendano-Hernandez v. Lynch, 800 F.3d

1072, 1077 (9th Cir. 2015). We review for substantial evidence the agency’s

factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014).

We deny the petition for review.

      The agency did not abuse its discretion in determining that Rivera-Rojas’

conviction under California Penal Code Section 243.4(b) was a particularly serious

crime that barred him from eligibility for asylum and withholding of removal,

where it considered the appropriate factors to weigh the seriousness of the crime in

a case-specific inquiry. See Avendano-Hernandez, 800 F.3d at 1077 (explaining

that review is limited to ensuring that the agency relied on the “appropriate factors

and proper evidence” and that the court may not reweigh the evidence (citation and

internal quotation marks omitted)).

      Substantial evidence supports the agency’s denial of CAT relief because

Rivera-Rojas failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Mairena v. Barr, 917 F.3d 1119, 1125-26 (9th Cir. 2019).

      PETITION FOR REVIEW DENIED.




                                          2                                    17-71104